E          0       EY     GENERAL
                           ~FTEXAS



Honorable J. E. Winfroo, Chairman
Special Ccmmittee of the Houot of
Roprosentativos to investigate the
L.C.R.A. and G.B.R.A.
Austin, Toxao

Dear Sir;                             Opinion  x3. O-6117
                                      Rir   Authority of the Board of Di-
                                            reotoro of the Guadalupe-Blanc0
                                             River Authority te employ one
                                            of its WA momboro as Ginoral
                                            Manager oad aa Attorney.

            This is in reply to your letter of March 8, 1943, whioh roads o8
follows:

               "The Speoirl Cbmnittoe of the House ef Ropresenta-
            tiveo appointed to investigate some of the actions of
            the Lower Colorado River Authority and the Guadalupo-
            Blanco Rivers Authority has adduood evidonoo to show
            that one of tho members of the Bmrd of Dirootors of
            the last nomad authority, who was Chuirman of the Board,
            in addit?on to the $10 pnr diem paid him as a dire&or,
            wao paid $100 per month as Gonoral Eanagor of the
            Authority, and w8 reoontly paid the own of $25,000 BP
            General Couaasl for the Authority.

               "Thie Conmittoo foelr that it is neoessary for it to
            know the low governing these payments, and roquosto that
            you give the Cmmrittoo an opinion a8 to whether or not
            the psymont to the Chairman of the Board of $100 per
            month IP Gonoral Manager and tho po.ymontto him of the
            425,000 attornoy'o foe i8 l legal payI@o,nt.IA other
            werdm, did the Board of Direotorr oftho Gurdalupo-Blanoo
            Riwrs Authority comply with the law in ordering these
            payments mado to the Chairman of the Board, who was one
            of the Directors?'

            In approaohiag tho enswor to your question, we Bhould first ex-
amine the nature of tho "Guadalupe-Bluroc Rivor Authority." It was firet
oroatod in 1933 by Son&o Bill Eo. 97, Chapter 76, pago 196, Forty-Third
Legioloturo, Mrst Called Session. That ltatuto was omondod in 1935 by the
passage of Bouso Bill No, 138, Chapter 410, page 1615, Forty-fourth Legio-
lrturo, First CalMd Session. There have boon no other amendments. Wo
as6~mo that tho transaction about whiah you askod ooeurrcd since 1935.

            The parts of the etatuto with which we are conoernod rood ao
followst
&,AOX’.bl.   J. K. 10iAflW0,h$O    2 (O-5117)




                          "SOOtiOA   1.  ThorO iO hereby woated WithiA the
                      8tOto of Tons, IA additioA to the DiOtriOtr into
                      whiOh tho St&O has heretOfore ?IWA divided, a Csa-
                      8orfstf0A    OAd ReehmmtiQA  DistriOt tO be kAwA as
                      'Guadalupe-Blanoo River Authority' (hOrOiAOftOr
                      rllod the MstriOt) OAd OoAOIOtiAg Of that prt Of
                      the StrtO of TOxas vhiOh is iAOludOd WithiAthO bus-
                      darim    Of the CeuAtiOr Of Hays, Oemal, Guadalupe,
                      Caldwll, GeAaalOO, DeNiitt,ViOtorie, Kendall, Re-
                      ~fugia,ud CalhOuAe 8u0h Distriot rhall be aAd ir




                      ‘Texas,iloludiag (tO the OxtoAt haroinaftor authorirod)
                      the oOAtro1, stcriag, prosOrvOtioA OAd distributing
                      of thO water6 cf thO GuadalupO aAd Blanco River and
                      their trilmtrriss for irrigation, pwOr, md othor
                      uOOfu1 purposo8, the rOOlwnatiOA and irrigatior of
                      Orid, rami-arid and other lOAdO AOOdiAg irrigation, a@
                      thO lOA#ol-mtioA aAd dovolopaont of tha forOst8, water
                      md hydrO-OleOtriO pcwer of thO StatO Of TOxAOo
                      (BophOsis ourr)



                           %j.., 20 l5xsOpta8 expressly limited by this AOt,
                       tho.DistriOt shall hOVs Pnd is hereby authorized to
                       oxOri&rO all pOwOrsr rights; privilogOO, ud fuastion;
                       eonforked %y gOAora1 law upon'a~y DistriOt OT DiOtriOts
                       OreOted pursuOAt to sOotioA 59, of JLrtiOlO16, csfthe
                       COAStitUtiOA Of the StOt. of TOAAE. o a D
                          ". . 0

                          %Jee. 4.  The psnOrs, rights, privilegss and f\PdiOnO
                       of the Mstriot lhOll be OxeroiOOd by a board of nine (9)
                       diroaters (herein oallod the Beard), all ,ofwhm shall k
                       rwidonts Of amd freeheld property taxpayers in the Stats
                       of Tox.so Said director6 Oh011 be appointed Iy the 00v-
                       erawr from nminations furnished him by the Bmrrd of Water
                       Eaglwors of the State of Tours, md the l  ppeiatment1 OOA-
                       firmed by the Sbaats as in Other oOsOO of appoilrtrmsnts
                                                                              by
                       the Gacrenor. o D .,
H.n.r.Ll. J. FL *Wm.,       Page 3 (O-5117)



                     "(a) Sash dire&c   8ba.U re..iv. Ten Dollam
                  (#lo) per day f.r sash day spent i8 lttendiag
                  FA..tb68 of th. Beard, and .ny ether busias.8 of
                  the Di8tri.t that th. Beard think. ne..ssary, plu.
                  a.tual traveliag ud ether expense..
                        *. . .

                     "SO.. 5. The Eeard shall al.& . Sesrstary nba
                  shall keep tru. and romplet. r.cord. of all pr....d-
                  ing8 of the Beard. Until the .ppeintment ef I Se.-
                  retary or in the .v.nt of his abs.noe or inability
                  to a&. a rscretary pro ternshall be selected by the
                  Beard.- The Beard rhall also .eleot a General Manager,
                  who ah.11 b. the .bi.t .x..utive 0f'fia.r.f tlm Di.-
                  k&t.   8ad a tr.a.ur.r. All ru.h offYeers .ha:rrlsve
                  tuJI-i.r.   and dutl... shall hold offi.. f.r Nab
                  term ;md b. aubjeot to-rawal   in 8u.h munor as may
                  be nr.vid.d im th. IT-1.~8. The B..rd 8h.11 fix tk.
                  ..m~,,lltiO8 Of 1U.h .ffi..r8. The Board llnyappoilt




                      "8.8. 6. Th. money. of tb. M8tZ'i.t Ihall b8 di8-
                   tarred only .a .h.&8, draftr, orders .r ether in8tru-
                   most8 rigned by rush perron a8 &all be wtherimd    to
                   8i@ th. 88,W by th. by-lam .I r.s.lutie8 ..n.urmd il
                   by not 1.81 tha8 fiv. (5) dir..tar.. o D e

                      lS... 7. Th. d.mi.ile sf th. Di.tri.t 8h.11 k ia
                   th..City of I&r Bnruielr, C.uaty of Cqna1,~wh.r. th.
                   M8tri.t rh*&lmaimta+ it* pria.ip.1 lffi.0, in
                   8hUgO Of iti Geipr.lHanag*ro   0 e e

                      'S... 8. Ik dir..tor, offiaer, agent .r wp1.y..
                   of ths Di8tri.t 8hall k dir..tly .I imdin.tly irt.r-
                   l8t.d ia 'By 88.tIW.t f.r the pur.h.8. Of '*y pr.p.rty
                   .r na8tru.tio8 of a~ mrk b .r for the di8tri.t, amd
                   if .xy 8u.h p.r8.a *hall k or be.010 .. iBt.rertOd in
                   .ny 8u.h ..ntn.t, h. shall b. guilty of a f.1.w and
                   .m 8enVieti.8 th.r.of ahallb. subj.&. te a fin. ia aa
                   pllsuatnet ex..odlmg Toa Thousand Ikllars (#lO,OOO) or
                   t. ~mfimment im tk County jail for not less than ale
                   (1) year 8.r more thu tea (10) years, or b&h,
                        ". . .   .
Hea. J. S. Wiafre., P8gO 4 (o-5117)



                             "See. 110 The Dirtriot 8h.11 have power and 18
                          herebg mthorieod~ta irmi.; fmantime to time, b.ad8
                          88 h!mia 8uthoriq.d for uy acrpw8te purpooe, . .,en

                   It will be mti..d th8t th. 8t8tute that gives life to the
      Guad8iup.-B18s.8 River &8thority, towit, Hours Bill Elo.136, Forty-f.urtb
      LOgi818tUr*, ltt i&S., 1936     dealus it t. be "a governmeat   8g.a.y
      *ad b.dy politie and eerperak.s

                     I?;app.ll&* e.urt, ia8ofar 88 we 888 find, h88 diagno8.d the
      8&e-up cf tke Guad8lup-B18n.8 River Authority, but th. 8ppell8t. oOUrt8
      hrv., in 8t l.S8t tu. e*8.., .ament.d en the status ef the L.-r Celond.
      River Authority, whieh n8 areatod 9 8 8t8tute r&y simil8r to the .t.tut.
      her. iqv.1v.d. Ia Oia bf th.8. .UBPD tOWit, in the 0.8. of Lower Colorado
      River Authority Y. M8Cr*W, 125 T.x. 266, 63 S.l% 2nd 629, the Supr.18.Ceurt
      Of T.lx8 8ridr

                          ”
                             o e . It m .em8tm.t.dthi8 dirtriet a8 to make
                      it a 8trt. g8+vermental lgeaey withis th. me8nirg of
                      Nb...ti.lP (b) et 8..tioa 69 (Of tb. ti,WtitUtiOn),
                      8Upra.     Thi8 board 1. .el.st.d from the St8te 8t lark,
                      ud h.8 many duti.8 that .r. 6O.xt.DsiV.     With the lim-
                      it8 ef the Stat..     o D 0'

      In the .a80 of R.dg. V* Lower Cmlor8de River Autharity, 163 S.% 2nd 655,
      the Court of Civil Appsllr at Au8tir held th8t kdier like the I#wer Cole-
      r8do Riv8r Authcrity "8r. political autiiTi8ian8 ef the State of the 881~0
      nature and .tund upon..xa.tlyth. 8m. f..ting .8 a.UMti.8,   .I p8Weinst8,
      l  uy of the ether pelitiul 8ubdiY~siear of the rt8tr."

                   W8 mw as@ to the r.81 questlea befemu8, wh1.h 18 whet&r an
      offi8.r of 8 p.litinl 8ubdlri8ion of the State .8n ~80 the pWW of .ppeimt-
      meat vested im ruoh offleer to lppeiat him8slf te 8m effi.s or other posi-
      tic8 of r.8po88ibil%ty wh.8 the 8tatut. do.8 net 8pesifie8lly give him such
      authcrifya The .a8w.r i8 81.8rly "8.".

                          The gemma   ml.   em tbi8 qUe8tim   18 8tat8d 1% 46 Corpus Juri8
      940   .I; fOlhW88

                               "It 18 sontrm'y t. th. pell8y of the law for 8~
                          offi..r te u8e hi8 offi.18.lapp.imting p.w.r t. ~18.0
                          h%ms.lf ia 0ff1.0, 80 that, 8v.m la the 8I.m.ne.of a
                          8t8tUtov inhibitlOB 811 .ffi..r8 ah. h8vo the 8pp.i8t-
                          irg poner are dirqurlified for 8pp.irtmrentto the af-
                          flO.8 t. which they my  amOiElt8 nor .8X .1 lppOi8tilpg
                          b.8rd 8ppoimt *me of ita members tc 8m offis., .wm
                          though hj.8vote 18 not ssssntial t. a majority la favmr
                          of hi8 8pp.i&mnt,8nd    although he ~88 net prea.at
Han. J. E. Winfree, Pig. 6 (O-6117)



                    when the appeiatment 116 mde, rad notith8turding
                    his term la the app.iating bady was about to expir.#
                    aer earnthe result be aecmnplished iadin.tly ?#
                    hi. re8igaatioa with the intentlea that his su....s-
                    or rhall la8t his vet. for h&n. e e .*

                    This epeeifi. question ti8 b6.a d..ided by a Tea8 lppellat.
      aourt. Im the 0.8. of Ehl1ag.r v. Clark, 117 Tax. 647, 6 S.K 2nd 666, th.
      Supr.m. Court of Texar held that L Cblty  tiDl!d88iOBOr8’ Ikurt eould not
      appoint the County Judge, wh. was a member of the Court, to represent the
      Ccluty PI an attBrn.y for wkiah he could draw oompsnsation, and the Supmm.
      Court oaidr
                        I . e . If the .@Wt in the .OUrl. of its pro-
                     osodings femd it n..s.sary to emp1.y an attorney
                    to ..11.&. these nOte8, than th. WUBty   judge, .8
                    th. presidiag offleer of that oourt, had th. soa-
                     stitutional and rtatutery duty imp.6.d upon bilrof
                    pr.lidi?Igover th8 .OIRt in it8 d.lib.r~ticn8
                    while selecting u attorney, and af partioipatiag
                     therein a8 .uoh offioar. Oa the other hud, if,
                     after aa ltteney 1.8 .mploysd, it should b fouad
                    'that the attorusywar not p.rfermiag his duti.r in
                     a oclnpetentor faithful manner, it would bewme the
                     duty of the cmnmis~ion.rs~ .ourt, presided 0v.r by
                     the ssunty judge, to rslievu ruoh att.rn.y of hi8
                     duties and empl'y anether. It is beaus. of the
                     obvious inaemp&ibility sf being b&h a m.mbsr of P
                     lzedymaking the appoiabmnt and IP appaiatee of that
                     body that the courts have with great unanimity
                     throughout the e.untry deelatrd that all offioers
                    ubo have the appointing power are disqualified for
                     appoinbnant to the offie.8 to whiah they may appoint.
                     29 Cya. 13811 22 R.C.S. p. 414, S 56.

                        %  think the smpleyment of th. county judge a8 an
                    attorney by the csmmissioners court, over whioh he
                    presided, eom.8 olearly within th. rule th8t the ap-
                    pointing pt?wer,inthir instan.. the o8immir8ionorr'
                    oOWt,  .WlnOt PppOint a8 it8 att0XX.y Oil.Of it8 .Wa
                    member8, to with, the oua~   judge, a8 was don. la
                    thi. ..8., ud that, therefor., the c0ntlW.t et hi8
                    .n@oym.kt in .e far 18 it provided for .cmpeasatien,
                    w.8 void. . . 0"

                      F'raotirlly all of th. autharities oa thi. qu.stioFasuppsrt
       our view, a f.w of thaa b.iag Gaw VI Ashley, 195 ?d%..,173, 80 H.E. 790,
       122 &a. St. Rap. 229; R.=aUag 7s. Stat., 116 Ind. 468, 19 B.Se 151, 2 L.R.
       A.. 510; Meg1.m.~ V. R.iaair-F~ 140 F-e 55.5.19 S.R 40. 9 L2.A.       (B.S.)
                                                                                     -.   .




Hon. J. B. Hinfre., %g.   6   (O-5117)




      5753 P8rrirh vo Qmn   ef Abel, 144 08. 242, 86 S.E. 1095; and State ve
      Dan,   103 K8n. 814, 176 Pa.. 633.

                   This   dep8rtm.mt had 8 rimil8r question before it in Att0z-u.y
      G.a.ra1'8 Opinion   HO. O&10, in whiah it was held that the Board .f or-
      .&Or8 of a Stat.    supported college meuld not 8ppoint en. ef it8 own mem-
      b8r8 a8 prerident   of th. aolleg.. ti th8t .piD,iOnthis dep8rtmant 8Pid8
                      (I      Rhethsr in a giver inst8n.e the member
                   did &&ly     suooeed in sompletely subnbrging his
                   pZ'8OnP1 interest is not 8 m8tarial inquiry. Pub-
                   11. duty might triumph in a partioular 8880, but
                   ruahmight not be tna8 the next tim. 8nd the next.
                   Would wa k, willing for simillr boards and g.vur~,-
                   lag bed188 to fill 8ppcintiv. effioes and pla8.8 sf
                   .mpleym.nt by appcintment of their own members?
                   ltillpublia peliay p.zmit ~8 to 88notioa and r..og-
                   nis. this practioe a8 an approved method cf obtain-
                   iragappeitient87   It would tend to OaU8e beard man+
                   bbn to look with,O.vOt.U8 eyes on desirable pcsi-
                   tioas. More than one might be oseking the amn.
                   pla00, aad pw6onal j.8lOuSi.8 would 8ri8ee ExahPnga
                   of favor8 and the barter .f p180.s of publie trust
                   would be .n.ou?8g.de If appointive pla.88 should
                   oome to be rscognizad as fair game for member8 of th.
                   lppointi8g bard, then there would inevitably be times
                   wham membership oa th. board would come f8r nearsr to
                   getting 8 m8n the 8pp.intmsrmtth8n 811 the qualifia-
                   tions he could poss.ss."

                   It m8y be th8t intbir 88s. the Board had th. welfare of the
     Guadalupe-B18n.o River Authority, and the psepl. it 8em.8, appermost in
     mfnd when ait seleotsd it8 o%n chairmaa 88 Gener81 Manafer, to dr8w #lW.OO
     per month 88 auoh, and Goner81 Counsel, to dnw $25,000000, but th..law is
     8lrar th8t 8u.h prastiees must not be teLsrated in the absence of special
     8tatutory pewission, 8ndthere 18 80 suoh statutory pamirsioa in this
     0.8.. Suoh 8 rule of law 18 based on good roasoao It is of the highest
     impertar8e th8t the governing bodi.8 of politioal subdivision8 be free
     from every kind of person81 influeno. in 8eleoting the offiosr8 and employ-
     ..s wh. v. to 8.~. the publi8 aad b8 paid by the publisr It is for that
     ream8 that nepctiam law8 hav. been passed probibdting bo~rdo 8ad offiaial8
     fr*m appointing relatives. Boards and offici818 8r. under a duty te the
     publis to fill positions with the be8t men 8vailabl.o If they oould appoint
     th8mmralve8,or .m. of their em members, itwculd Lm a temptation to d. 80
     in 8.m. in8tUee8, parti.UlPrly where the compensation for sush appOiXtm.Bt
     s.uld b. made luer8tive, 8nd thereby the b88t man 8v8ilabl. for th. pcsitiem
     might not k appointed. ?Aad it is out of regard for thir hm8n reatiment
     and rs&n.ss, and the fear that the public int.rs8t will not be 80 well pro-
     teeted _i,*rnpilting kPdi.8 8r. not reouired to m,~Putsid. their membership
Hon. J. E. Rinfroe, Page 7 (O-5117)




        .P tho rolootioa of publia semnta,   that the rule annouusod has booa
        adopted, and ought to be rtriatly applied.! Meglmery v. Woissingar,
        supra.

                       In addition ta tho forogoiag reasons wetkink that the words
        of the rtatuto, twit, House Bill He. 198, Forty-feurth Lsgislaturo, 1st
        C.S. 1956, iadioatathat tbo Legirlrturo intomdod for the "General Muagor"
        to be a sspmtr     person from tho Directors, and that th. "rgatv ad m-    _
        ployoor~ appointed under the tern6 of the statute, which would iaaludo UI
        attorney, ti saprate poltsonsfran tho Mreotorr.      The prwicion for
        appointing such parsons is in Sootion 5 of the statute, quoted above.

                     In So&ion 4 of the statute it provider that each Dire&or
        shall reooivo #lo.00 por day for oaoh day spat im attending mootinga of
        the Beard a& othor bua%aora of the Distriot that the Beard thinks nooen-
        PPry. Of oourso, the Director ia question is entitled to omperaation
        underthat provision if ho qualified under raid provision.

                     Our lnmmr to your quortim ir that tho pyment to the Chair
        man ef the Board of Direotorr of the Guadalupe-Blanoo River Authority of
        #lOO.OO per month aa General ?damger ud the payment to him of #25,000&O
        as 1x3rtternoy'r fee era not legal paymenta.

                                                       Yours *ory truly

                                                    ATTOBISY GElTERbLOF TEXAS




        CCRmv~o~                                               APPRovRD
                                                            opinion cen!mittoo
                                                                By BWB ChPirmsiAl